Dissenting Opinion by
Judge MacPhail :
I respectfully dissent. The majority opinion states that the Appellant has successfully pleaded a nuisance but that the nuisance is created and maintained by private citizens. My reading of the complaint indicates that the Appellant has alleged that the Borough has created and maintained the nuisance. The issue of who is responsible for the alleged nuisance, if anyone, is for the factfinder. While the Borough has discretionary authority to abate nuisances which are the responsibility of others, it has no discretion with respect to nuisances for which it is responsible as the actor.
I would reverse.